Appeal from a judgment of the Supreme Court (LaBuda, J.), entered April 7, 2000 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s application for temporary work release.
Petitioner’s application for permission to participate in a temporary release program was denied based upon his lengthy criminal history spanning over 20 years, the seriousness of his current offense and his failure to benefit from his prior participation in a work release program. Supreme Court dismissed petitioner’s CPLR article 78 proceeding challenging the determination and we affirm. Contrary to petitioner’s contention, the record reveals that respondent considered petitioner’s accomplishments while incarcerated and did not place excessive emphasis upon his criminal history or improperly consider his disability (see, Matter of Dixon v Recore, 271 AD2d 778). Inasmuch as respondent’s determination neither violated a statutory requirement nor a constitutional right and was not affected by irrationality bordering on impropriety (see, *776Matter of Sanchez v Recore, 257 AD2d 835, 836; Matter of Peana v Recore, 257 AD2d 862, 863; Matter of Williams v Recore, 251 AD2d 833, 833-834), we conclude that the determination should not be disturbed.
Mercure, J. P., Crew III, Spain, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.